   Case 1:20-cr-00082-LO Document 26 Filed 06/16/20 Page 1 of 3 PageID# 78



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 UNITED STATES OF AMERICA

        v.                                             Case No. 1:20-cr-82

 JOHN WILLIAM KIRBY KELLEY,
      a/k/a “Carl,”
      a/k/a “BotGod”

        Defendant.


                   JOINT MOTION TO EXTEND TIME FOR INDICTMENT

       COMES NOW the United States of America by its attorneys, G. Zachary Terwilliger,

United States Attorney for the Eastern District of Virginia, and Carina A. Cuellar, Assistant

United States Attorney, with the express consent of the defendant, and with advice of defense

counsel, and respectfully moves this Court to extend the time to indict this case from June 18,

2020 until July 23, 2020. In support thereof, the parties state as follows:

       1.      The defendant was arrested on a federal charge on January 10, 2020. The

defendant made his initial appearance in the Eastern District of Virginia on January 10, 2020.

The defendant was ordered detained pending a combined preliminary and detention hearing. On

January 15, 2020, the defendant appeared in court for his combined preliminary and detention

hearing. After the defendant waived his preliminary hearing and did not seek release from

custody, the Honorable John F. Anderson, United States Magistrate Judge for the Eastern District

of Virginia, found that the criminal complaint was supported by probable cause and ordered the

defendant detained pending trial.
   Case 1:20-cr-00082-LO Document 26 Filed 06/16/20 Page 2 of 3 PageID# 79



       2.      The Speedy Trial Act requires that a defendant be indicted within thirty days of

the defendant’s arrest. See 18 U.S.C. § 3161(b). The Court granted multiple extensions of this

time. The current extension of the time to indict is until June 18, 2020.

       3.      The defendant has signed a plea agreement and his plea hearing is currently

scheduled for July 17, 2020. The defendant was previously scheduled to plead guilty on June 12,

2020. The rescheduled plea hearing reflects the defendant’s request for a later date because he

hopes to avoid a mandatory 14-day quarantine period, which the Alexandria Detention Center

would have required if the defendant pleaded guilty on June 12, 2020.

       4.      The defendant in his motion waived and in this motion also hereby agrees to

waive any objections under the Speedy Trial Act and to extend the government’s time to indict

this case through and including July 23, 2020. Should the plea hearing need to be rescheduled

then the parties will consult and seek another extension of time to indict. This waiver is made

knowingly, intentionally, and voluntarily by the defendant, and with full knowledge of the

provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161, et. seq., and with the advice and consent

of counsel.

       5.      The government has discussed this motion with counsel for the defendant.

Counsel has represented that they has spoken with the defendant about this matter and that the

defendant knowingly and voluntarily agrees to this motion.




                                                 2
   Case 1:20-cr-00082-LO Document 26 Filed 06/16/20 Page 3 of 3 PageID# 80



       WHEREFORE, the parties request that the time to indict this case be extended through

and including July 23, 2020, and that such time be excluded in computing the time within which

an indictment must be filed pursuant to Title 18, United States Code, Section 3161(h).

                                                    Respectfully submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney

                                            By:     _/s/ Carina A. Cuellar___________
                                                    Carina A. Cuellar
                                                    Assistant United States Attorney




                                                3
